DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claim 1 can be found in Applicant’s specification 
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot due to the amendment to the claims.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (Preparation of Ni–Fe bimetallic porous anode support for solid oxide fuel cells using LaGaO3 based electrolyte film with high power density, given in the IDS of 1/21/2022) in view of Simpkins et al (US 20020081475 A1) further in view of Fukazawa et al (US 20120171597 A1).
Regarding claim 1, Ju discloses an electrolyte layer-anode composite member for a fuel cell, the electrolyte layer-anode composite member comprising: 5an anode (Ni–Fe bimetallic porous anode substrate, p. 6295, left column); and a solid electrolyte layer having ion conductivity (LSGM9182 and SDC20 bi-layer film, p. 6295, left column), the anode being an aggregate of granules including a composite metal (see Fig. 2), the composite metal consisting of one or both of i) an alloy of Ni and Fe and ii) an intermetallic compound of Ni and Fe (NiO–Fe2O3 particles, p. 6295, left column), and the granules including a plurality of pores (p. 6296, left column, Fig. 2). 
Ju discloses 10the composite metal accounting for 80% by mass or more of the anode (as the substrate is made entirely of the NiO-Fe2O3 particles, p. 6295, left column), and the anode having a bulk density of 75% or less of a real density of the composite metal (see Table 1).
As shown in annotated Ju Fig. 2 on the next page, Ju discloses the anode being an aggregate of granules wherein the granules have a particle diameter Pa of 7 µm to 18 µm, which overlaps the claimed range of 5 µm to 30 µm [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)].


    PNG
    media_image1.png
    660
    1320
    media_image1.png
    Greyscale
 Annotated Ju Fig. 2

Ju further discloses that the thickness of the solid electrolyte layer is 6.5 µm (LSGM9182 and SDC20 bi-layer film, 6 µm for the LSGM9182 and approximately 500nm (0.5µm) for the SDC20, p. 2697, left column).
However Ju is silent to the thickness of the anode and therefore does not disclose a ratio Ta/Te between a thickness Te of the solid electrolyte layer and a thickness Ta of the anode is 10 or more and 200 or less.
In a similar field of endeavor, Simpkins teaches a solid oxide fuel cell including an anode that can have a composition of a combination of nickel and iron (P22). Simpkins teaches the anode can be disposed with a thickness of about 50 micron to 1000 micron (P22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Simpkins within the electrolyte layer-anode composite member for a fuel cell of Ju and modified Ju such that the anode had a thickness of about 50 micron to 1000 micron, given that Simpkins teaches an anode comprising a combination of nickel and iron and it would do no more than provide the predictable result of forming a successful anode. [The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).]
One of ordinary skill in the art would be able to calculate:
50 micron (Ta)/ 6.5 micron (Te)= ~7.69
1000 micron (Ta) / 6.5 micron (Te) = ~153.85
The ratio Ta/Te between a thickness Te of the solid electrolyte layer and a thickness Ta of the anode is of modified Ju is 7.69 or more and to 153.85 or less which overlaps with the claimed range of 10 or more and 200 or less [In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)].
However, modified Ju does not meet the limitation wherein the anode includes a cavity made of pores of the plurality of pores formed in the granules, the cavity being larger than a cavity made of gaps between the granules.
In a similar field of endeavor, Fukazawa teaches an anode including an anode catalyst layer (P9). Fukazawa teaches a log differential pore volume distribution curve measured by a mercury intrusion porosimetry of the anode catalyst layer has a peak within a pore diameter range of 0.06 to 0.3 µm (P9) and satisfies the relationship                         
                            0.5
                             
                            ≤
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            ≤
                            0.9
                        
                    , wherein                         
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                        
                     is a cumulative pore volume of pores having a diameter from 0.002 to 1 µm, as measured by a mercury intrusion porosimetry, and                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                     is a cumulative pore volume of pores having a diameter from 0.02 to 0.2 µm, as measured by a mercury intrusion porosimetry (P10). Fukazawa teaches since the position of the peak of the log differential pore volume distribution curve was defined together with the volume ratio of the pores each having a predetermined diameter, the anode catalyst layer in this embodiment could improve the diffusability of the fuel while maintaining the level of suppression of the crossover of the fuel (P26). 
Applicant’s specification states in P33 “a peak value in pore diameter distribution of the anode is preferably 500 nm or less. That is, the anode includes a cavity made of the pores formed in the granules, the cavity being larger than a cavity made of the gaps between the granules. Thereby, the resistance of the anode is maintained low, and the porosity thereof increases”.
Since Fukazawa teaches a peak value within a pore diameter range of 0.06 to 0.3 µm, which lies within the claimed range of 500 nm or less, one of ordinary skill in the art would recognize that Fukazawa teaches an anode including a cavity made of the pores formed in the granules, the cavity being larger than a cavity made of the gaps between the granules
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the teaching of Fukazawa teaches the limitation “the anode includes a cavity made of pores of the plurality of pores formed in the granules, the cavity being larger than a cavity made of gaps between the granules”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Fukazawa and modified the anode of modified Ju to have a peak value within a pore diameter range of 0.06 to 0.3 µm and satisfies the relationship                         
                            0.5
                             
                            ≤
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            ≤
                            0.9
                        
                    , wherein                         
                            
                                
                                    V
                                
                                
                                    0
                                
                            
                        
                     is a cumulative pore volume of pores having a diameter from 0.002 to 1 µm, as measured by a mercury intrusion porosimetry, and                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                        
                     is a cumulative pore volume of pores having a diameter from 0.02 to 0.2 µm, as measured by a mercury intrusion porosimetry, which lies within the claimed range, in order to provide the anode including a cavity made of the pores formed in the granules, the cavity being larger than a cavity made of the gaps between the granules, given that Fukazawa teaches this can improve the diffusability of the fuel while maintaining the level of suppression of the crossover of the fuel.

Regarding claim 2, Ju discloses wherein the pores have a diameter of 500nm or less (shown in annotated Ju Fig. 2 on the following page; given that four square lengths is approximately 4 microns, one square length would be approximately 1 micron or 1000nm, therefore half a square length would be 500 nm and smaller than half a square would be less than 500 nm).


    PNG
    media_image2.png
    658
    1317
    media_image2.png
    Greyscale
 Annotated Ju Fig. 2

Regarding claim 3, Ju discloses a cell structure (SOFC single cell) comprising: the electrolyte layer-anode composite member for a fuel cell and a cathode arranged on a side of the solid electrolyte layer (p. 6295, both columns).

Regarding claim 4, Ju discloses a fuel cell comprising, the cell structure, a fuel channel for supplying fuel to the anode, and an oxidizer channel for supplying an oxidizer to the cathode (p. 6295, both columns).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729